Citation Nr: 1759006	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-07 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement for service connection for a right knee disorder, on the basis of substitution.


REPRESENTATION

Appellant represented by:	Jon Brown, Agent


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.  The Veteran died in October 2014, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In January 2015, the appellant requested substitution for the claim pending at the time of the Veteran's death.  In November 2016, the RO recognized the appellant as a valid substitute claimant.

In his March 2014 substantive appeal, the Veteran requested a hearing before the Board; however, the appellant subsequently withdrew that request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.


FINDING OF FACT


The evidence is in equipoise as to whether the Veteran's right knee degenerative joint disease was the result of an injury he experienced during his active military service.



CONCLUSION OF LAW

Resolving doubt in the appellant's favor, the criteria for service connection for right knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection as her late husband's substitute claimant for a right knee disorder.  Prior to his death, the Veteran maintained that he developed his right knee disorder as a result of an incident that occurred during his military service.

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When chronicity or continuity of symptoms is shown, evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker, 708 F.3d at 1338-39; 38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for osteoarthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 ; 38 C.F.R. § 3.304 . A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304 (b)(1). However, the recording of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.  

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service. See 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235   (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition. Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 and 38 C.F.R. § 3.306); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service-connection benefits.  Wagner, 370 F.3d at 1096  . 

On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  See id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096   (citing 38 C.F.R. § 3.322  ); see also id.  at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111"). 

In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service. See id.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran's June 1967 enlistment examination notes that he gave a history of a fracture of the right femur seven years prior to service, described as "ok" now.  The examination report is silent for any notation of a right knee disorder.  

During service in January 1970, the Veteran slipped in his barracks and felt as if his right knee cap slipped out of place laterally.  He stated that it was a chronic problem that occurred prior to service.  There was marked swelling of the knee.  The assessment was sprain, right medial collateral ligament.  The Veteran was placed on a physical profile.

The Veteran's December 1971 separation examination notes that he experienced swollen or painful joints for an injury the knee injury occurred in 1970.  However, the Veteran's separation examination did not note any knee issues.

Within one year of separating from service, in May 1972, the Veteran applied for benefits associated with his right knee injury.  The Veteran noted on his application that he experienced pain when his right knee is bent for a period of time or when the weather is cold or damp.

The Veteran underwent a VA examination of his right knee in August 1972.  The examiner determined that the joint space of the Veteran's knee was normal but found a very slight irregularity of the medial condyle with a small calcification present in the superior medial collateral ligament.  The examiner determined that the patella was normal.  Diagnoses included a healed right femur shaft fracture and old ligament derangement of the right knee.  

In his February 2013 statement, the Veteran reported the only injury that happened to his right knee occurred during his military service.  The Veteran recounted a history of his knee injury and how the incident left his knee cap on the backside of his leg.  The Veteran noted that since his injury, he continued to have problems with his knee.  He also reported that he broke his femur bone when he was eight years old and reiterated that he had no other leg issues until his military service in Germany.

In April 2013, the Veteran was seen for right knee pain.  Historically, the Veteran noted that he dislocated his kneecap while in the military, and since the original injury, he continued to severely dislocate his kneecap after service.  The Veteran was diagnosed with moderate to advanced degenerative joint disease of his right knee.

In May 2013, the Veteran's mother submitted a statement noting that the Veteran experienced chronic knee problems following separation from active duty.  The Veteran's sister also submitted a statement in May 2013 noting that she had witnessed the Veteran having difficulty with his knee since separation from active duty.

The Veteran was afforded a VA examination in connection with his claim in February 2014.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner stated that there was no evidence of ongoing care, loss of work, or other evidence of a chronic disabling condition.  However, the examiner did not fully explain the medical significance of the evidentiary gap.  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  As a result, an additional medical opinion was requested in a November 2016 Board remand.  

An addendum medical opinion was obtained from the same VA examiner in January 2017.  The examiner determined that it was less likely as not that the Veteran's knee condition was caused by or chronically aggravated by his activities of military service.  She determined that the patellar dislocation with MCL strain would be a pre-existing condition which was not discussed at entrance and that it was not chronically aggravated beyond its normal progression during service.  With respect to degenerative joint disease of the patellofemoral joint, the examiner stated that with insufficient evidence to find that the patellar dislocation was chronically aggravated beyond it normal progression, there is insufficient evidence to find that this DJD had been secondarily chronically aggravated by the same.

There are also two positive nexus opinions associated with the record.  In this regard, in an April 2014 private medical opinion, Dr. C.B. opined that the Veteran's current right knee problems were due to the experiences/trauma that he had during military service.  He further opined that the Veteran very likely had a right knee condition and pain continuously since his service injury.  Similarly, in a May 2014 private medical opinion, Dr. H.M. opined that, to a greater than 50 percent probability, and considering all the medical evidence supporting literature and sound medical principles, the Veteran's current right knee problems were secondary to the injury sustained during his military service.  In support of their opinions, Dr. C.B. and H.M. both noted that, in the absence of metabolic disease or bony dysplasia, premature osteoarthritis is caused by trauma.

The Board notes that there has been some question as to whether the Veteran's right knee disorder pre-existed his active service, as he has given a history of right knee problems prior to service.  However, because the Veteran's June 1967 enlistment examination does not reflect findings of a right knee disorder, the presumption of soundness applies.  See 38 U.S.C. § 1111 ; 38 C.F.R. § 3.304.  The Board also finds there is not the required clear and unmistakable evidence to rebut this presumption of soundness when entering service, and therefore the claim must be treated as an ordinary claim for service connection.  See Wagner, 370 F.3d at 1096.

In this regard, while the Veteran is competent to describe a history of right knee symptoms prior to service, he is not competent to diagnose the presence of a right knee disorder prior to service.  Based on the Veteran's reported history of right knee symptoms prior to service, in January 2017 the VA examiner stated that the "patellar dislocation with MCL strain would be a pre-existing condition
which was not discussed at entrance."  This finding does not rise to the level of clear and unmistakable evidence required to rebut the presumption of soundness. The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131   (2003).  The VA examiner does not cite, and the evidence of record does not reflect, any medical documentation indicating that the Veteran's right knee disorder preexisted his active duty service.  Of note, the Veteran had no problems with his right knee during service between the time of his entry in December 1967 until his injury in January 1970, a period of more than two years.  Further, his right knee problems in January 1970 were the result of an injury when he slipped in his barracks.  The fact that that Veteran performed more than two years of active duty and did not report and right knee problems until after suffering a specific injury to his right knee in January 1970 weighs against a finding that his right knee disorder existed prior to service.  Accordingly, the presumption of soundness is not rebutted.  

Because the presumption of soundness has not been rebutted, the Veteran's claim will be considered as a normal claim for service connection

After a careful review of the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran's right knee degenerative joint disease was the result of an incident that occurred during his military service.  The Veteran stated that he has had problems with his right knee since his in-service injury in January 1970.  His mother noted that the Veteran experienced chronic knee problems following separation from active duty.  Indeed, within a year of his service, the Veteran applied for benefits for a right knee disorder and was diagnosed as having ligament derangement of the right knee.  The Board acknowledges the record includes negative VA opinions.  However, the Board finds the probative value of these opinions is diminished because they rely in part on the assertion that the Veteran gave a history of a knee issue that existed prior to his military service.  There are two positive medical nexus opinions associated with the record, from Dr. C.B. in April 2014 and from Dr. H.M. in May 2014, both who noted that, in the absence of metabolic disease or bony dysplasia, premature osteoarthritis is caused by trauma.  Thus, service connection for right knee degenerative joint disease is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement for service connection for right knee degenerative joint disease on the basis of substitution is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


